IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31004
                        (Summary Calendar)



MAXWELL LARTEY,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                              (98-CV-67)
                        --------------------
                            July 19, 2000

Before POLITZ, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Maxwell Lartey, federal prisoner # 42095-

004, appeals from the district court’s dismissal of his action

filed under the Federal Tort Claims Act (FTCA).   Lartey’s suit was

dismissed for lack of subject matter jurisdiction, pursuant to 28

U.S.C. § 2675(a).   Lartey argues that, because his pleadings were

in compliance with the jurisdictional requirements of § 2675(a),

the district court erred by dismissing his complaint on that

ground.   We have reviewed the record and discern no reversible

error.    Because Lartey instituted his negligence action in the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
district court prior to the expiration of the six-month period

reserved to the Bureau of Prisons to act on his administrative

claim, the FTCA action was therefore untimely.   Consequently, the

district court lacked jurisdiction to adjudicate Lartey’s action.

Accordingly, the judgment of the district court is affirmed.

Lartey’s motion for the appointment of appellate counsel is denied.

AFFIRMED; MOTION DENIED.




                                2